DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive.
Contrary to the remarks (page 9), “the Office has not shown that Pio discloses “a memory cell comprising a plurality of self-selecting memory components configured to collectively store one logic state of a set of logic states”, please consider the following:
i.	The claim does not specify what the “components” are.  It’s just merely saying the memory cells comprising a plurality of self-selecting memory components.  Therefore, Pio has disclose this claimed feature as can be seen at least in the abstract and paragraph 0018, 0019, 0031 – 0033, etc… (“self-selecting memory cells”).
ii.	The “components”, again without claiming what the components are, is defined as “configured to store one logic state of a set of logic states”, this is also taught by Pio (para 0031: “logics 1 and zeros”).
Accordingly, without actually claiming what the components that physically make up the memory cells, the “self-selecting memory cells” in Pio is considered to satisfy the claimed features set forth in the claims as rejected as it include certain components (layers as shown in fig. 2 and 3) and these memory cell components are capable of storing logic states as indicated.
So, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the Office Action has not shown… as shown above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As a result, the rejection is maintained below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 9 and 16 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pio (US 2020/0202928) .
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claims 1 and 16, Pio discloses a method, comprising: 
applying a programming voltage across a memory cell comprising a plurality of self-selecting memory components configured to collectively store one logic state of a set of logic states based at least in part on a polarity of the programming voltage, each logic state of the set corresponding to a threshold voltage of the memory cell (see for example paragraphs 0027, 0031, 0041, 0044, 0048, 0049, 0041, 0053, 0055, 0060, 0062, etc…, self-selecting memory cells being programmed to certain threshold voltage representative of logic states depending on polarity of programming voltage); 
applying a read voltage across the memory cell after applying the programming voltage; and determining the one logic state based at least in part on applying the read voltage (see para 0088 – 0090, 0092, 0095, 0097, 0098, “read voltage”.  See also fig. 16).

Regarding claims 2 and 17, Pio also discloses the method of claim 1, wherein applying the programming voltage comprises: 
programming each of the plurality of self-selecting memory components concurrently to have a respective threshold voltage (see abstract, 0019, etc…), a combination of the respective threshold voltages collectively corresponding to the one logic state (see para 0061, “combination thereof of the first voltage and the second voltage to achieve the full voltage difference across the selected memory cell).

Regarding claims 3 and 18, Pio also discloses the method of claim 1, wherein applying the read voltage comprises: 
applying a first voltage to a first access line coupled with a first self-selecting memory component of the plurality (step 1315 of fig. 13); and 
applying a second voltage to a second access line coupled with a second self- selecting memory component of the plurality while applying the first voltage to the first access line (latter part of step 1315 of fig. 13), wherein a difference between the first voltage and the second voltage comprises the read voltage (remaining steps, especially step 1330, fig. 13).

Regarding claims 4 and 19, Pio also discloses the method of claim 1, wherein the threshold voltage of the memory cell comprises a sum of a plurality of threshold voltages, each threshold voltage of the plurality corresponding to a respective self-selecting memory component of the plurality (referred to in para 0061 as “combination of first and second voltages to achieve the full voltage”.  See also para 0075 and 0076).

Regarding claims 5 and 20, Pio also discloses the method of claim 1, wherein the memory cell has a first threshold voltage when the programming voltage has a first polarity and a second threshold voltage when the programming voltage has a second polarity, the first threshold voltage and the second threshold voltage respectively corresponding to a first logic state of the set of logic states and a second logic state of the set of logic states (see para 0031, 0044, 0051, 0054, etc…).

Regarding claim 6, Pio also discloses the method of claim 5, wherein the read voltage has a magnitude between the first threshold voltage and the second threshold voltage (this is considered inherent because if the voltage applied to the memory cell is beyond the first and second threshold it would change the threshold and the logic state of the memory cell).

Regarding claim 7, Pio also discloses the method of claim 1, wherein determining the one of the set of logic states comprises: determining an amount of current through the memory cell while applying the read voltage, wherein the amount of current through the memory cell is based at least in part on the threshold voltage of the memory cell (see para 0026, 0028, 0030, etc...).

Regarding claim 8, Pio also discloses the method of claim 1, wherein the one logic state that is collectively stored by the plurality of self-selecting memory components represents one bit of information (see para 0045).

Regarding claim 9, Pio discloses a method, comprising: 
identifying a threshold voltage of a memory cell that comprises a plurality of self-selecting memory components for collectively storing one logic state of a set of logic states (referred to as preconfigured permissible combinations, see texts of claim 24); 
comparing, based at least in part on the identifying, the threshold voltage of the memory cell to a reference voltage (see para 0077, 0184, and texts of claim 24); and 
determining, based at least in part on the comparing, the one logic state of the memory cell corresponding to the threshold voltage of the memory cell (see para 0108, 0140, 0152, etc…).

Allowable Subject Matter
Claims 10 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest the method as set forth in claim 9, further comprising, in combination, the features and limitations additionally claimed in claims 10 – 12, 14 or 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/             Primary Examiner, Art Unit 2827                                                                                                                                                                                           July 13, 2022